DETAILED ACTION
This action is responsive to communications: original application filed 07/16/2004.
Claims 1-15 are currently pending in this application.  Claims 1 and 11-15 are independent claims.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10 are drawn to dealing with program or device authentication, classified in G06F21/44.
II.	Claims 11 and 12 are drawn to dealing with authentication, classified in G06F21/30
III.	Claims 13 is drawn to dealing with structures or tools for the administration of authentication, classified in G06F21/45.
IV.	Claim 14 is drawn toward applying verification of received information, classified in H04L63/12.
V.	Claim 15 is drawn toward security arrangements for protecting computers, classified in G06F21/00.

The inventions are distinct, each from the other because of the following reasons:
Inventions I-V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention (I) has separate utility such transmitting an initial value from a service unit to an authentication unit in a vehicle and seinding a 
Because these inventions are distinct from the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reasons given above, the search required for Group I is not required for Groups II, III, IV, or V and vice versa.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JASON K GEE/Primary Examiner, Art Unit 2495